MEMORANDUM **
Jose Antonio Villanueva-Romero, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) decision upholding an Immigration Judge’s (“IJ”) order denying Villanueva-Romero’s request for a continuance. We have jurisdiction pursuant to 8 U.S.C. § 1252. Reviewing for abuse of discretion, Barapind v. Reno, 225 F.3d 1100, 1113 (9th Cir.2000), we deny in part and dismiss in part the petition for review.
The IJ did not abuse his discretion where Villanueva-Romero did not show that he was eligible for any relief and did not demonstrate good cause for a continuance. See 8 C.F.R. § 1003.29 (an immigration judge may grant a motion for continuance for good cause shown).
We lack jurisdiction to review Villanueva-Romero’s contention that the IJ erred by failing to consolidate his case with his wife’s case because he failed to raise that issue before the BIA and thereby failed to exhaust his administrative remedies. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.2004) (explaining that this court lacks jurisdiction to review contentions not raised before the agency).
Villanueva-Romero’s remaining contentions are without merit.
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.